  Case 17-02220         Doc 47     Filed 10/29/18 Entered 10/29/18 12:05:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-02220
         ALICIA SIENES
         JEROME SIENES
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/25/2017.

         2) The plan was confirmed on 06/07/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-02220      Doc 47       Filed 10/29/18 Entered 10/29/18 12:05:59                      Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $16,150.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $16,150.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,563.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $742.90
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,305.90

Attorney fees paid and disclosed by debtor:                $437.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE         Unsecured     23,270.02            NA        23,270.02            0.00       0.00
AMERICAN HONDA FINANCE         Secured              NA     23,270.02        23,270.02            0.00       0.00
BARCLAYS BANK DELAWARE         Unsecured           0.00           NA               NA            0.00       0.00
CAINE & WEINER                 Unsecured         170.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE/BERGNE             Unsecured           0.00           NA               NA            0.00       0.00
CAVALRY PORTFOLIO SERVICES     Unsecured         333.00           NA               NA            0.00       0.00
CCI                            Unsecured          93.00           NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured      1,523.00            NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured           0.00           NA               NA            0.00       0.00
CITIBANK                       Unsecured           0.00           NA               NA            0.00       0.00
CITIBANK                       Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA               NA            0.00       0.00
CONSUMER PORTFOLIO SERV        Unsecured           0.00           NA               NA            0.00       0.00
DEPARTMENT STORE NATIONAL BA   Unsecured         603.00        603.19           603.19           0.00       0.00
HSBC BANK USA NA               Unsecured           0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE             Priority            0.00        425.88           425.88           0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         285.79           285.79           0.00       0.00
INTERNAL REVENUE SERVICE       Priority       2,603.63       7,304.23         7,304.23           0.00       0.00
INTERNAL REVENUE SERVICE       Secured        7,230.19       7,300.03         7,300.03      2,250.39     276.88
INTERNAL REVENUE SERVICE       Unsecured            NA            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured     67,646.12     69,281.47        69,281.47            0.00       0.00
LVNV FUNDING                   Unsecured            NA       5,823.47         5,823.47           0.00       0.00
LVNV FUNDING                   Unsecured      1,331.00       1,331.48         1,331.48           0.00       0.00
MIDLAND FUNDING                Unsecured         496.00        496.71           496.71           0.00       0.00
MIDLAND FUNDING                Unsecured         379.00        379.69           379.69           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-02220        Doc 47     Filed 10/29/18 Entered 10/29/18 12:05:59                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid           Paid
MTGLQ INVESTORS                Secured      230,000.00      407,559.13    473,977.02            0.00         0.00
MTGLQ INVESTORS                Unsecured    187,965.00              NA            NA            0.00         0.00
MTGLQ INVESTORS                Secured              NA       66,417.89     66,417.89       9,316.83          0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00             NA            NA            0.00         0.00
PRA RECEIVABLES MGMT           Unsecured      2,191.00         2,191.20      2,191.20           0.00         0.00
PRA RECEIVABLES MGMT           Unsecured      1,165.00         1,165.07      1,165.07           0.00         0.00
QUANTUM3 GROUP LLC             Unsecured         553.00          553.70        553.70           0.00         0.00
QUANTUM3 GROUP LLC             Unsecured         624.00          624.70        624.70           0.00         0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00         0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00         0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00         0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00         0.00
VERIZON                        Unsecured            NA            71.15         71.15           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $473,977.02                $0.00                    $0.00
      Mortgage Arrearage                              $66,417.89            $9,316.83                    $0.00
      Debt Secured by Vehicle                              $0.00                $0.00                    $0.00
      All Other Secured                               $30,570.05            $2,250.39                  $276.88
TOTAL SECURED:                                       $570,964.96           $11,567.22                  $276.88

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                 $0.00
       Domestic Support Ongoing                               $0.00                $0.00                 $0.00
       All Other Priority                                 $7,730.11                $0.00                 $0.00
TOTAL PRIORITY:                                           $7,730.11                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $106,077.64                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                             $4,305.90
       Disbursements to Creditors                            $11,844.10

TOTAL DISBURSEMENTS :                                                                         $16,150.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-02220         Doc 47      Filed 10/29/18 Entered 10/29/18 12:05:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
